DETAILED ACTION

Response to Amendment
As noted in the attached Interview Summary, the previous action (mail date 2/16/2021) is VACATED/WITHDRAWN.
The amendments filed on 01/11/2021 and 2/9/2021 have been entered into the record.
Due to the amendments, all objections have been overcome. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6684565 B2 to KEMP et al (previously relied upon; hereinafter Kemp) in view of Non-Patent Literature Reference, The Rationale behind Cork Properties: A review of Structure and Chemistry by Helena Pereira (newly relied upon; hereinafter Pereira).
Re Claim 1:
Kemp teaches a modular unit (cup and base assembly 150, Figs 14-15) comprising a hollow container (display body 153; shown to be hollow in at least the portion where weight 156 protrudes container (153); Col 5, ~line 27 describes cup or vase can also be filled, meaning aperture in the base 151) and further comprising at least one plug-in adapter (cups 140-142) wherein said adapter plugs securely into an open end of said container (although not matching with the reference characters, shown in Figs 14-15 and described in Col 4, line 66 – Col 5, line 7 as (the) connector 143 of the lowest of the three cups 140 is inserted into a corresponding aperture in the base 151. The frictional engagement between the cups 140 and the base 151 is sufficient to retain the cups 140, 141, 142 in the correct vertical alignment); 
wherein said container (153) without (interpreted as not requiring) the adapter(s) (140) functions as a container for flowers and plants (described as flowers and/or foliage in Col 5, line 11-24); and wherein the adapter (140-142) has a top portion (portions facing away from hollow container (153) shown in Fig 15 and opposite of connectors 143, 144 and the unlabeled connector in Fig 14) which functions as a plant stand (described as flowers and/or foliage in Col 5, line 11-24) and a bottom portion which is a plug (connectors 143, 144 and the unlabeled connector in Fig 14; the examiner notes that plug (143-144) is necessarily included in the description of the vase or cups); wherein said plug (143-144) fits securely into an open end (aperture) of the hollow container portion of the modular unit (although not matching with the reference characters, shown in Figs 14-15 and described in Col 4, line 66 – Col 5, line 7 as (the) connector 143 of the lowest of the three cups 140 is inserted into a corresponding aperture in the base 151. The frictional engagement between the cups 140 and the base 151 is sufficient to retain the cups 140, 141, 142 in the correct vertical alignment); and wherein said modular unit (150) including the container (153) when combined with said adapter(s)(140-142) forms a (if) so desired, a further cup can be located into the connector receiver of this first cup) which also functions as a plant stand (described as flowers and/or foliage in Col 5, line 11-24).
With regard to the container, Kemp suggests the container (153) as a hollow by the description in Col 5, ~line 45 of base can be hollow. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the container as hollow.
Although Kemp describes the plug as comprised of wood (described as wood in Col 5, lines 53-59), Kemp does not explicitly describe the wood as cork.
Pereira describes cork as a sealant for wine bottles (analogous to a plug for a container in at least the INTRODUCTION on page 6207).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plug of Kemp to be comprised of cork according to the teachings Pereira for the benefit of handling compressive deformation without fracture (Pereira: INTRODUCTION, Page 6207).
Re Claim 3:
Kemp further teaches wherein the at least one adapter (140-142) has a top portion (portions facing away from hollow container (153) shown in Fig 15 and opposite of connectors 143, 144 and the unlabeled connector in Fig 14) which is a plant stand (described as flowers and/or foliage in Col 5, line 11-24) and 
(the) connector 143 of the lowest of the three cups 140 is inserted into a corresponding aperture in the base 151. The frictional engagement between the cups 140 and the base 151 is sufficient to retain the cups 140, 141, 142 in the correct vertical alignment).
Re Claim 6:
With regard to the hollow container (153), Kemp suggests the intended use of being used for office tools by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding office tools, for example, pens, pencils, and paper clips.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for office tools. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for office tools”, interpreting the dependent claim together with the independent claim describes a hollow container with 
Re Claim 7:
With regard to the hollow container (153), Kemp suggests the intended use of being used for construction tools by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding construction tools, for example, nails and screws.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for construction tools. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for construction tools”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for construction tools since there are no structural differences recited for the hollow container of the intended uses.


Re Claim 8:
With regard to the hollow container (153), Kemp suggests the intended use of being used for garden tools and supplies by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding garden tools and supplies, for example, weed eater line and pruners.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for garden tools and supplies. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for garden tools and supplies”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for garden tools and supplies since there are no structural differences recited for the hollow container of the intended uses.
Re Claim 9:
With regard to the hollow container (153), Kemp suggests the intended use of being used for home scents and accessories by the configuration shown in Fig 15 and being described base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding home scents and accessories, for example, scented candles and matches.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container for home scents and accessories. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for home scents and accessories”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for home scents and accessories since there are no structural differences recited for the hollow container of the intended uses.
Re Claim 10:
With regard to the hollow container (153), Kemp suggests the intended use of being used for bathroom accessories by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for bathroom accessories. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for bathroom accessories”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for bathroom accessories since there are no structural differences recited for the hollow container of the intended uses.
Re Claim 11:
With regard to the hollow container (153), Kemp suggests the intended use of being used for kitchen, bar and grill implements by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding kitchen, bar and grill implements, for example, forks, shot glasses, and charcoal.  Since drawings must be evaluated for what they reasonably disclose and suggest In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for kitchen, bar and grill implements. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for kitchen, bar and grill implements”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for kitchen, bar and grill implements since there are no structural differences recited for the hollow container of the intended uses.
Re Claim 12:
With regard to the hollow container (153), Kemp suggests the intended use of being used for personal care tools and implements by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding personal care tool and implements, for example, combs and brushes.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for personal care tools and implements”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for personal care tools and implements since there are no structural differences recited for the hollow container of the intended uses.
Re Claim 13:
With regard to the hollow container (153), Kemp suggests the intended use of being used as a caddy for wearable protective care items by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding wearable protective care items, for example, safety glasses.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for wearable protective care items. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the 
Re Claim 14:
With regard to the hollow container (153), Kemp suggests the intended use of being used as a caddy for clothing care implements by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding clothing care implements, for example, laundry detergent pods.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for clothing care implements. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for clothing care implements”, interpreting the dependent claim together with the independent claim describes a hollow container with the 
Re Claim 15:
With regard to the hollow container (153), Kemp suggests the intended use of being used as a caddy for travel accessories by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding travel accessories, for example, sunglasses.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for travel accessories. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for travel accessories”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for travel accessories since there are no structural differences recited for the hollow container of the intended uses.


Re Claim 16:
With regard to the hollow container (153), Kemp suggests the intended use of being used as a caddy for electronics and accessories. However, Kemp suggests the limitation by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding electronics and accessories, for example, batteries and USB ports.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for electronics and accessories. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for electronics and accessories”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for electronics and accessories since there are no structural differences recited for the hollow container of the intended uses.
Re Claim 17:
With regard to the hollow container (153), Kemp suggests the intended use of being used as a caddy for sports equipment by the configuration shown in Fig 15 and being described base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding sports equipment, for example, gold balls.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for sports equipment. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for sports equipment”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for sports equipment since there are no structural differences recited for the hollow container of the intended uses.
Re Claim 18:
With regard to the hollow container (153), Kemp suggests the intended use of being used as a caddy for toys. However, Kemp suggests the limitation by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the hollow container is a caddy for toys. Further, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for toys”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for toys since there are no structural differences recited for the hollow container of the intended uses.
Re Claim 19:
With regard to the hollow container (153), Kemp suggests the intended use of being used as a caddy for pet care items by the configuration shown in Fig 15 and being described as a plant stand in Col 5, line 11-24. With a plant stand as a size reference and the description in Col 5, ~line 45-47 of base can be hollow, having a port through which a relatively dense material can be added to increase the mass of the base, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the hollow container capable of holding pet care items, for example, grooming brushes.  Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). In this case, although the claim recites “the hollow container is a caddy for pet care items”, interpreting the dependent claim together with the independent claim describes a hollow container with the intended use as a caddy for pet care items since there are no structural differences recited for the hollow container of the intended uses.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of US 20180283633 A1 to ROBERTS et al (hereinafter Roberts).
Re Claim 4:
Kemp further teaches wherein the at least one adapter (140-142) has a top portion (portions facing away from hollow container (153) shown in Fig 15 and opposite of connectors 143, 144 and the unlabeled connector in Fig 14) which is a plant stand (described as flowers and/or foliage in Col 5, line 11-24) which is a taper candle bolder, a tea light-candle holder, a votive candle holder or a pillar candle holder and 
a bottom portion which is a plug (connectors 143, 144 and the unlabeled connector in Fig 14) that fits securely in the container (although not matching with the reference characters, shown in Figs 14-15 and described in Col 4, line 66 – Col 5, line 7 as (the) connector 143 of the lowest of the three cups 140 is inserted into a corresponding aperture in the base 151. The frictional engagement between the cups 140 and the base 151 is sufficient to retain the cups 140, 141, 142 in the correct vertical alignment).
does not teach the top portion (140-142) is a taper candle bolder, a tea light-candle holder, a votive candle holder or a pillar candle holder.
Roberts teaches a candle (imitations candle 100, Figs 1-3). Although not explicitly described as a votive candle, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the shape of the candle (100) as having the shape of a votive candle. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Roberts as suggesting the structure and functionality of a votive candle. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the top portion of Kemp by replacing the connector receiver of the upper most at least one adapter of Kemp with the votive candle as taught by Roberts for the benefit of added utility and aesthetic appeal of a color changing light source (Roberts: Para 0034).
Due to the rational above, Kemp suggests the top portion is a votive candle holder.
Re Claim 5:
Kemp further teaches wherein the at least one adapter (140-142) has a top portion (portions facing away from hollow container (153) shown in Fig 15 and opposite of connectors 143, 144 and the unlabeled connector in Fig 14) which is a plant stand (described as flowers and/or foliage in Col 5, line 11-24) which is a taper candle bolder, a tea light-candle holder, a votive candle holder or a pillar candle holder and 
a bottom portion which is a plug (connectors 143, 144 and the unlabeled connector in Fig 14) that fits securely in the container (although not matching with the reference characters, (the) connector 143 of the lowest of the three cups 140 is inserted into a corresponding aperture in the base 151. The frictional engagement between the cups 140 and the base 151 is sufficient to retain the cups 140, 141, 142 in the correct vertical alignment).
Kemp does not teach the top portion (140-142) is a battery-operated-candle holder
Roberts teaches a battery-operated-candle holder (imitation candle 100, Figs 1-3; battery shown in Figs 2-3 and described as power source 202 in Para 0034).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the top portion of Kemp by replacing the connector receiver of the upper most at least one adapter of Kemp with the battery-operated-candle as taught by Roberts for the benefit of added utility and aesthetic appeal of a color changing light source (Roberts: Para 0034).
Due to the rational above, Kemp suggests the top portion is a battery-operated-candle holder.

Claim 20 is rejected under 35 § U.S.C. 103 as being unpatentable over Kemp in view of Shaham (US 20090202978 A1; hereinafter Shaham).
 Kemp teaches a modular unit (cup and base assembly 150, Figs 14-15) comprising a hollow container (display body 153; shown to be hollow in at least the portion where weight 156 protrudes container (153); Col 5, ~line 27 describes cup or vase can also be filled, meaning a portion to be filled is necessarily hollow) having at least one open end (not shown but described in Col 5, line 1 as the aperture in the base 151) and further comprising at least one (the) connector 143 of the lowest of the three cups 140 is inserted into a corresponding aperture in the base 151. The frictional engagement between the cups 140 and the base 151 is sufficient to retain the cups 140, 141, 142 in the correct vertical alignment); 
wherein said container (153) without (interpreted as not requiring) the adapter(s) (140) functions as a container for flowers and plants (described as flowers and/or foliage in Col 5, line 11-24); and wherein the adapter (140-142) has a top portion (portions facing away from hollow container (153) shown in Fig 15 and opposite of connectors 143, 144 and the unlabeled connector in Fig 14) which functions as a plant stand (described as flowers and/or foliage in Col 5, line 11-24) and a bottom portion which is a plug (connectors 143, 144 and the unlabeled connector in Fig 14; the examiner notes that plug (143-144) is necessarily included in the description of the vase or cups); wherein said plug (143-144) fits securely into an open end (aperture) of the hollow container portion of the modular unit (although not matching with the reference characters, shown in Figs 14-15 and described in Col 4, line 66 – Col 5, line 7 as (the) connector 143 of the lowest of the three cups 140 is inserted into a corresponding aperture in the base 151. The frictional engagement between the cups 140 and the base 151 is sufficient to retain the cups 140, 141, 142 in the correct vertical alignment); and wherein said modular unit (150) including the container (153) when combined with said adapter(s)(140-142) forms a convertible modular unit (wherein the convertibility is with at least regarding the number of the at least one adapter (140-142) that is used; described in at least Col 5, lines 12-13 as (if) so desired, a further cup can be located into the connector receiver of this first cup) which also functions as a plant stand (described as flowers and/or foliage in Col 5, line 11-24).
With regard to the container, Kemp suggests the container (153) as a hollow by the description in Col 5, ~line 45 of base can be hollow. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Kemp as suggesting the combined structure and functionality of the container as hollow.
Although Kemp teaches the plug may be comprised of plastic (described as plastic materials in Col 5, lines 53-59), Kemp does not explicitly describe the plastic as silicon.
Shaham teaches a plug (plug, ¶ 0082) comprised of silicon (silicon).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plastic plug of Kemp to be comprised of silicon as taught by Shaham for the benefit of being inert to extreme temperature changes (Shaham: ¶ 0082). 

Response to Arguments/Remarks
Applicant's arguments filed 01/11/2021 on Page 6 with regard to the finality have been fully considered and were persuasive. Accordingly the finality has been withdrawn.
Applicant's arguments filed 01/11/2021 on Pages 7-26 have been fully considered but they were not persuasive.
Re Claim 1 on Pages 9-10 in the Remarks section, Applicant argues the Kemp does not suggest the container is hollow despite the disclosure in Col 5, ~45 that describes base can be hollow. Applicant attempts to support this argument by describing differences in the disclosed 
Re Claims 1 and 3-19 as now presented, on Pages 9-10 in the Remarks section, Applicant argues that Kemp does not disclose the at least one plug-in adapter is a plant stand among other functionalities. The examiner respectfully disagrees. Kemp teaches the function of a plant stand (described as flowers and/or foliage in Col 5, line 11-24); this element mapping is also given in claim 1, above.
Re Claims 1 and 3, on Pages 10-13, Applicant argue that Kemp does not teach the connector means as claimed by the applicant due to differences in the disclosed design. The examiner disagrees with this argument since “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim” (MPEP § 2111).
Re Claim 3, on Pages 13-14, Applicant argues that Kemp does not teach the manner of joining the cups is the same as the applicant’s disclosed process and further states that the examiner appears to acknowledge that Applicant’s invention must be steady concerning claim 3. The concerns for claim 3 as well as claim 1 appropriately map the structure and the functionality from the disclosure of Kemp to the claimed elements. While the examiner 
Re Claim 1, on Page 14, Applicant argues that Kemp does not disclose motivation to modify the display device to derive the applicant’s invention outside of hindsight reasoning. As a formal matter, to the examiner’s best understanding, there were no display devices disclosed by either the Applicant or prior art. Regarding motivation specifically, secondary reference, Pereira was cited as disclosing the motivation at the bottom of Page 6 of the Office Action filed on 09/16/2020. More specifically, the motivation was cited as handling compressive deformation without fracture (Pereira: INTRODUCTION, PAGE 6207).
Re Claims 6-19, on Pages 14-17, Applicant argues that Kemp does not suggest the intended uses claimed. Applicant also described differences between the disclosure of the Applicant and prior art.  The examiner respectfully disagrees and points to the reasoning for suggests supplied above. Further, regarding intended use and noted above, apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP § 2114). Regarding differences in disclosure, “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the 
Presumably regarding claim 1, on Pages 17-18, Applicant argues that the examiner used hindsight reasoning. The examiner respectfully disagrees and points to the applicant’s acknowledgement on Page 17 that the motivation to modify Kemp was supplied by Pereira.
Re Claims 4-5, on Pages 19, Applicant argues that Roberts does not provide sufficient motivation to modify Kemp, Roberts does not cure deficiencies of Kemp (cork), and the examiner used hindsight reasoning. The examiner respectfully disagrees with all allegations. The motivation provided by Roberts is sufficient, Pereira cured the deficiency of Kemp (cork). Therefore, none of the motivation was supplied by the Applicant’s disclosure. 
For at least the reasons cited above, all rejections are proper.

Applicant’s remarks filed on 02/09/2020 with respect to claims 20 have been considered and has been addressed in the 35 USC § 103 section, above.


Conclusion
The prior art made of record on the PTO-892 but not relied upon is considered pertinent to applicant's disclosure. 
Weston (US 20050148913 A1) teaches a plug (stopper) wherein equivalent materials are disclosed as wood, rubber, plastic, cork, glass, metal, silicon, and other materials in ¶ 0037.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875